Exhibit 10.1

Community First, Inc.

and Community First

Bank and Trust

Annual Incentive Plan

Effective for FY2017



--------------------------------------------------------------------------------

I. Administration of Incentive Plan

This Annual Incentive Plan (the “Incentive Plan”) is based on the 2017 fiscal
year of Community First, Inc. (the “Company”) and its bank subsidiary, Community
First Bank & Trust (the “Bank”). All incentive payouts will be calculated and
paid by the Company on a date selected by the Company in its sole discretion
that is not later than the later of (i) the 15th day of the third month
following the end of the Company’s 2017 fiscal year; or (ii) March 15 of the
calendar year following the calendar year in which the incentive is earned;
provided that no payment will be made prior to the end of the Company’s 2017
fiscal year. All Incentive Plan payouts are subject to required local, state and
federal withholding taxes. This Incentive Plan shall be a subplan of the
Company’s 2016 Equity Incentive Plan (the “Equity Incentive Plan”) and shall be
administered in accordance with the Equity Incentive Plan.

The Incentive Plan shall be administered by the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”). The Compensation
Committee may delegate to certain associates the authority to manage the
day-to-day administrative operations of the Incentive Plan as it may deem
advisable.

The Compensation Committee reserves the right to amend, modify, or terminate the
Incentive Plan at any time in its sole discretion.

The Compensation Committee shall have the authority to modify the terms of any
award under the Incentive Plan that has been granted, to determine the time when
awards under the Incentive Plan will be made, the amount of any payments
pursuant to such awards whether such payments shall be made in cash or shares of
the Company’s common stock (the “Common Stock”), and the performance period to
which they relate, to establish performance objectives in respect of such
performance periods and to determine whether such performance objectives were
attained. The Compensation Committee is authorized to interpret the Incentive
Plan, to establish, amend and rescind any rules and regulations relating to the
Incentive Plan, and to make any other determinations that it deems necessary or
desirable for the administration of the Incentive Plan. The Compensation
Committee may correct any defect or omission or reconcile any inconsistency in
the Incentive Plan in the manner and to the extent the Compensation Committee
deems necessary or desirable. Any decision of the Compensation Committee in the
interpretation and administration of the Incentive Plan, as described herein
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned. Determinations made by the Compensation
Committee under the Incentive Plan need not be uniform and may be made
selectively among participants in the Incentive Plan, whether or not such
participants are similarly situated. Any and all changes will be communicated to
those executives participating in the Incentive Plan that are affected by the
changes.

 

II. Incentive Plan Eligibility

The Compensation Committee shall determine the executive officers and other
associates of the Company and the Bank eligible for participation in the
Incentive Plan.

Participants in the Incentive Plan hired or promoted from January 1, 2017
through March 31, 2017 will be eligible for a prorated payout at the end of the
fiscal year if he or she achieves the required performance metrics of his or her
individual program. Such prorated payout shall be made in accordance with the
payment provisions of Section I above. Employees hired or promoted after
March 31, 2017 will not be eligible to participate in the Incentive Plan for the
2017 fiscal year. Additionally, if any participant receives a change in base
salary during the performance period, the bonus payout earned by the participant
under the Incentive Plan, if any, will be prorated accordingly.

All Incentive Plan participants must accept the commitment and responsibility to
perform all duties in compliance with the Company’s and the Bank’s policies and
codes of conduct. Any participant who manipulates or attempts to manipulate the
Incentive Plan for personal gain at the expense of customers, other associates,
or Company objectives will be subject to appropriate disciplinary actions.

 

2



--------------------------------------------------------------------------------

Participants must not divulge to any outsider any non-public information
regarding this Incentive Plan or any specific performance metrics applicable to
the participant.

Participation in the Incentive Plan does not constitute a contract or promise of
employment between the Company or the Bank and any participant in the Incentive
Plan. Any promise or representations, oral or written, which are inconsistent
with or different from the terms of the Incentive Plan are invalid.

 

III. Termination Provisions

Except as otherwise provided for in a written agreement between the Company and
such participant, any participant whose employment is terminated for any reason
(e.g., voluntary separation or termination due to misconduct) prior to the end
of the 2017 fiscal year will not be eligible for distribution of awards under
the Incentive Plan and shall forfeit any payments that may have been due to the
participant under the Incentive Plan prior to or subsequent to the participant’s
employment being terminated. Except as otherwise provided for in a written
agreement between the Company and such participant, any participant whose
employment is terminated for any reason other than cause following the end of
the 2017 fiscal year but prior to the payout of awards under the Incentive Plan
shall remain entitled to receive the award earned by such participant. If a
participant becomes disabled during the 2017 fiscal year or is granted a leave
of absence during that time, a pro rata share of the participant’s award based
on the period of actual participation may, in the Compensation Committee’s sole
discretion, be paid to the participant after the end of the performance period
if it would have become earned and payable had the participant’s employment
status not changed. If a participant is terminated for Cause at any time, he or
she will not be eligible for distribution of awards under the Incentive Plan and
shall forfeit any payments that may have been due to the participant under the
Incentive Plan prior to or subsequent to the participant’s employment being
terminated for Cause.

Unless otherwise specified by any applicable severance plans or severance,
employment or change in control agreement to which a participant is subject (in
which case, there shall be no duplication of benefits) or by the Compensation
Committee at the time when performance objectives are established with respect
to the 2017 fiscal year, in the event of a Change in Control (as defined in the
Equity Incentive Plan) prior to December 31, 2017, then subject to the
Compensation Committee’s ability to exercise negative discretion to reduce the
size of any payments hereunder pursuant hereto, each participant eligible to
receive incentive compensation hereunder shall receive an amount of incentive
compensation based upon achievement at the “target” level of the applicable
performance objectives for the full fiscal year, with such payments being paid
in the Compensation Committee’s discretion in cash or shares of Common Stock or
in a mix of cash and shares of Common Stock, and being due and payable on a date
selected by the Company that is not later than the first payroll date following
the Change in Control.

 

IV. Performance Measures

Participants in the Incentive Plan may receive an award upon the attainment of
performance goals which may be corporate and/or individual goals and which will
be communicated to the participant by the Compensation Committee. The percentage
of any award payable pursuant to the Incentive Plan shall be based on the
weights assigned to the applicable performance goal by the Compensation
Committee. Each participant’s incentive award is based on a designated
percentage of the participant’s base pay and is established by the Compensation
Committee. Awards under the Incentive Plan shall be payable in cash, shares of
Common Stock or a mix of cash and shares of Common Stock, provided that at least
50% of the Company’s senior executive officers’ awards shall be paid in shares
of Common Stock with the Fair Market Value of such shares being determined by
the Compensation Committee. A senior executive officer may elect to receive up
to 100% (but not less than 50%) of any payouts hereunder in shares of Common
Stock.

Each participant in the Incentive Plan will be eligible for a payout conditioned
on the achievement of performance measures outlined in an Incentive Plan Grid
approved by the Compensation Committee. The Compensation Committee shall
determine whether and to what extent each performance goal has been met. In
determining whether and to what extent a performance goal has been met, the
Compensation Committee may consider such matters as the Compensation Committee
deems appropriate.

 

3



--------------------------------------------------------------------------------

V. Miscellaneous Provisions

Notwithstanding anything to the contrary herein, the Compensation Committee, in
its sole discretion and subject to the requirements of Section 409A (as defined
below), may reduce any amounts otherwise payable to a participant hereunder in
order to satisfy any liabilities owed to the Company or any of its subsidiaries
by the participant.

In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any subsidiary, including the Bank,
the Compensation Committee, subject to the terms of the Equity Incentive Plan,
in its sole discretion and without liability to any person may make such
adjustments, if any, as it deems to be equitable as to any affected terms of
outstanding awards.

The Company is the sponsor and legal obligor under the Incentive Plan and shall
make all payments hereunder, other than any payments to be made by the Bank (in
which case payment shall be made by the Bank, as appropriate). The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to ensure the payment of any amounts under the Incentive
Plan, and the participant’s rights to the payment hereunder shall be not greater
than the rights of the Company’s (or the Bank’s) unsecured creditors. All
expenses involved in administering the Incentive Plan shall be borne by the
Company.

The Incentive Plan shall be governed by and construed in accordance with the
laws of the State of Tennessee applicable to contracts made and to be performed
in the State of Tennessee.

Notwithstanding anything herein to the contrary, the Compensation Committee, in
its sole discretion, may make payments (including pro rata payments) to
participants who do not meet the eligibility requirements of the Incentive Plan,
including, but not limited to, the length of service requirements described in
Section II above if the Compensation Committee determines that such payments are
in the best interest of the Company.

The Incentive Plan is intended to comply with or be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and any rules,
regulations or other official guidance promulgated thereunder (“Section 409A”)
and will be interpreted in a manner intended to comply with Section 409A.
Notwithstanding anything herein to the contrary, if at the time of the
participant’s separation from service with the Company or any of its
Subsidiaries the participant is a “specified employee” as defined in
Section 409A, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such separation from service is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the participant) until
the date that is six months and one day following the participant’s separation
from service with the Company or any of its Subsidiaries (or the earliest date
as is permitted under Section 409A), if such payment or benefit is payable upon
a separation from service with the Company or any of its Subsidiaries. Each
payment made under the Incentive Plan shall be designated as a “separate
payment” within the meaning of Section 409A.

 

4